     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 1 of 38



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      THOMAS HARSH,                                    Case No. 2:17-cv-02069-MMD-NJK

7                                   Petitioner,                       ORDER
              v.
8
       JO GENTRY, et al.,
9
                                Respondents.
10

11    I.     SUMMARY

12           Petitioner Thomas Harsh filed a petition for writ of habeas corpus under 28 U.S.C.

13    § 2254. This matter is before this Court for adjudication of the merits of Harsh’s second

14    amended petition. (ECF No. 22 (“Petition”).) For the reasons discussed below, the Court

15    grants Harsh relief on Ground 3 but denies Harsh relief on his remaining grounds.

16    II.    BACKGROUND

17           Harsh’s convictions are the result of events that occurred in Clark County,

18    Nevada on or about July 28, 2010. (ECF No. 32-5.) Marissa Sobrejuanite reported her

19    1994 Toyota Tercel stolen on July 26, 2010. (ECF No. 11-2 at 208-210.) Two days later,

20    on July 28, 2010, around 1:00 a.m., law enforcement observed the Toyota Tercel being

21    operated without its headlights activated. (ECF No. 23-3 at 6-7.) During a traffic stop of

22    the vehicle, the officers were notified that the vehicle had been stolen, so they arrested

23    Harsh, the driver of the vehicle. (Id. at 10-12.) A shaved Hyundai key was found in the

24    ignition and numerous keys, a screwdriver, and a Leatherman multi-tool were located

25    on the front passenger seat during an inventory search of the vehicle. (Id. at 13, 19.)

26           Following a jury trial, Harsh was convicted of possession of a stolen vehicle and

27    possession of burglary tools. (ECF No. 11-7.) The state district court adjudged him guilty

28    under the large habitual criminal statute and sentenced him to life in prison with parole
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 2 of 38



1     eligibility after 120 months for the possession of a stolen vehicle conviction and 12

2     months for the possession of burglary tools conviction. (Id.) Harsh appealed, and the

3     Nevada Supreme Court affirmed on March 14, 2013. (ECF No. 11-15.) Remittitur issued

4     on April 10, 2013. (ECF No. 11-16.)

5            Harsh’s counseled state habeas petition and supplemental petition were filed on

6     February 3, 2014, and December 14, 2015, respectively. (ECF Nos. 12-4, 34-1.) The

7     state district court denied the petition on August 3, 2016. (ECF No. 34-7.) Harsh

8     appealed, and the Nevada Court of Appeals affirmed on June 14, 2017. (ECF No. 13-

9     8.) Remittitur issued on July 10, 2017. (ECF No. 13-9.)

10           Harsh’s pro se federal habeas petition was filed on October 4, 2017. (ECF No.

11    6.) Following the appointment of counsel, Harsh filed a first and second amended

12    petition on November 16, 2017, and March 9, 2018, respectively. (ECF Nos. 16, 22.)

13    Respondents moved to dismiss on August 2, 2018. (ECF No. 31.) This Court granted

14    the motion, in part, determining that Ground 2 was unexhausted and Grounds 6(3), 6(8),

15    6(9), 6(10), 6(11), 6(12), and 6(13)1 were technically exhausted but procedurally

16    defaulted. (ECF No. 44.) In response to the Court’s order, Harsh moved to dismiss

17    Ground 2. (ECF No. 46.) The Court granted the motion. (ECF No. 47.) Respondents

18    answered the remaining claims in Harsh’s second amended petition on November 27,

19    2019, and Harsh replied on February 25, 2020. (ECF Nos. 62, 66.)

20           In his remaining claims for relief, Harsh alleges the following violations of his

21    federal constitutional rights:

22                   1.     His life sentence is cruel and unusual punishment.
23                   3.     His right to conflict-free counsel was violated when the state
                            district court did not allow his trial counsel to withdraw.
24
                     4.     There was insufficient evidence to convict him.
25
                     5.     The state district court failed to give an instruction on his
26                          theory of the case.
27
             1This Court erroneously omitted Ground 6(13) in the conclusion of its previous
28
      order. (See ECF No. 44 at 10.)

                                                   2
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 3 of 38



1
                   6(1). His trial counsel failed to investigate Sobrejuanite’s
2                        bankruptcy filings and present the bankruptcy documentation.
3                  6(2). His trial counsel failed to call Christine Owen to demonstrate
                         that the State’s case was founded on perjured testimony.
4
                   6(3). His trial counsel failed to call Owen to establish Sobrejuanite’s
5                        perjury and failed to move for a mistrial.
6                  6(4). His trial counsel failed to argue that Sobrejuanite’s
                         noncompliance with registration requirements demonstrated
7                        that she was not the owner of the vehicle.
8                  6(5). His trial counsel failed to call a custodian of records to admit
                         exculpatory evidence.
9
                   6(6). His trial counsel failed to adequately investigate the existence
10                       of Sobrejuanite’s registered certificate of title.
11                 6(7). His trial counsel failed to object to expert testimony.
12                 6(8). His trial counsel failed to move for a new trial or resentencing
                         based on judicial bias.
13
                   6(9). His trial counsel failed to object to Jury Instruction No. 7.
14
                   6(10). His trial counsel failed to move to strike several jurors and to
15                        move for a new trial due to the lack of an impartial jury.

16                 6(11). His trial counsel failed to challenge the possession of burglary
                          tools statute as unconstitutionally vague.
17
                   6(12). His trial counsel failed to object to the State’s argument
18                        regarding the elements of possession of burglary tools.

19                 6(13). His trial counsel failed to move for a judgment of acquittal.

20    (ECF No. 22.)
21    III.   LEGAL STANDARD
22           28 U.S.C. § 2254(d) sets forth the standard of review generally applicable in
23    habeas corpus cases under the Antiterrorism and Effective Death Penalty Act
24    (“AEDPA”):
25           An application for a writ of habeas corpus on behalf of a person in custody
             pursuant to the judgment of a State court shall not be granted with respect
26           to any claim that was adjudicated on the merits in State court proceedings
27           unless the adjudication of the claim –

28


                                                  3
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 4 of 38


                (1) resulted in a decision that was contrary to, or involved an
1                   unreasonable application of, clearly established Federal law, as
2                   determined by the Supreme Court of the United States; or
                (2) resulted in a decision that was based on an unreasonable
3
                    determination of the facts in light of the evidence presented in the
4                   State court proceeding.

5     A state court decision is contrary to clearly established United States Supreme Court
6     precedent, within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that
7     contradicts the governing law set forth in [the Supreme Court’s] cases” or “if the state
8     court confronts a set of facts that are materially indistinguishable from a decision of [the
9     Supreme] Court.” Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v.
10    Taylor, 529 U.S. 362, 405-06 (2000), and citing Bell v. Cone, 535 U.S. 685, 694 (2002)).
11    A state court decision is an unreasonable application of clearly established Supreme
12    Court precedent within the meaning of 28 U.S.C. § 2254(d) “if the state court identifies
13    the correct governing legal principle from [the Supreme] Court’s decisions but
14    unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 75 (quoting
15    Williams, 529 U.S. at 413). “The ‘unreasonable application’ clause requires the state
16    court decision to be more than incorrect or erroneous. The state court’s application of
17    clearly established law must be objectively unreasonable.” Id. (quoting Williams, 529
18    U.S. at 409-10) (internal citation omitted).
19           The Supreme Court has instructed that “[a] state court’s determination that a
20    claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists could
21    disagree’ on the correctness of the state court’s decision.” Harrington v. Richter, 562
22    U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The
23    Supreme Court has stated “that even a strong case for relief does not mean the state
24    court’s contrary conclusion was unreasonable.” Id. at 102 (citing Lockyer, 538 U.S. at
25    75); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing the standard as
26    a “difficult to meet” and “highly deferential standard for evaluating state-court rulings,
27    which demands that state-court decisions be given the benefit of the doubt” (internal
28    quotation marks and citations omitted)).

                                                     4
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 5 of 38



1      IV.    DISCUSSION

2               A. Ground 1

3            In Ground 1, Harsh alleges that his federal constitutional rights were violated

4     because his life sentence amounts to cruel and unusual punishment, especially because

5     his prior offenses were nonviolent and because the instant criminal offense was the

6     result of his untreated bipolar disorder, the death of his mother, and his relapse into drug

7     use. (ECF No. 22 at 12-13.) In affirming Harsh’s judgment of conviction, the Nevada

8     Supreme Court held:

9            Harsh contends that his sentence of life imprisonment with the possibility of
10           parole after ten years constitutes cruel and unusual punishment because
             the sentencing statute is unconstitutional, the sentence does not serve the
11           interest of justice, and he needs treatment for his mental illness. We review
             a district court’s sentencing decision for abuse of discretion, Chavez v.
12           State, 125 Nev. 328, 348, 213 P.3d 476, 490 (2009), and the
             constitutionality of a statute de novo, Silvar v. Dist. Ct., 122 Nev. 289, 292,
13
             129 P.3d 682, 684 (2006). “Statutes are presumed to be valid, and the
14           challenger bears the burden of showing that a statute is unconstitutional. In
             order to meet that burden, the challenger must make a clear showing of
15           invalidity.” Id. (footnote omitted). Harsh appears to claim that NRS
             207.010(1)(b) is unconstitutional because the legislative history indicates
16           that habitual criminal punishment should be reserved for repeat offenders
             who have committed violent crimes. However, NRS 207,010(1)(b) is clear
17
             on its face and plainly applies to all felonies and not just those involving
18           violent crimes. See State v. Lucero, 127 Nev. ___, ____, 249 P.3d 1226,
             1228 (2011) (“[W]hen a statute is clear on its face, a court cannot go beyond
19           the statute in determine legislative intent.” (internal quotation marks
             omitted)). Because Harsh has not demonstrated that the habitual-criminal-
20           punishment statute is unconstitutional, his sentence falls within the
             parameters of that statute, see NRS 207.010(1)(b)(2) and we are not
21
             convinced that the sentence is so grossly disproportionate to the gravity of
22           the offense and Harsh’s history of recidivism as to shock the conscience,
             we conclude that the sentence does not violate the constitutional
23           proscriptions against cruel and unusual punishment. Ewing v. California,
             538 U.S. 11, 29 (2003) (plurality opinion); Harmelin v. Michigan, 501 U.S.
24           957, 1000-01 (1991) (plurality opinion); Blume v. State, 112 Nev. 472, 475,
25           915 P.2d 282, 284 (1996); Glegola v. State, 110 Nev. 344, 348, 871 P.2d
             950, 953 (1994); see also Arajakis, 108 Nev. at 983, 843 P.2d at 805.
26
27    (ECF No. 11-15 at 5-6.) The Nevada Supreme Court’s rejection of Harsh’s claim was

28    neither contrary to nor an unreasonable application of clearly established law as


                                                    5
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 6 of 38



1     determined by the United States Supreme Court and was not based on an unreasonable

2     determination of the facts.

3            The Eight Amendment provides that “cruel and unusual punishments [shall not

4     be] inflicted.” U.S. Const. amend. VIII. “[B]arbaric punishments” and “sentences that are

5     disproportionate to the crime” are cruel and unusual punishments. Solem v. Helm, 463

6     U.S. 277, 284 (1983) (concluding that a habitual offender’s sentence for a seventh

7     nonviolent felony for life without the possibility of parole is disproportionate). The Eighth

8     Amendment does not, however, mandate strict proportionality between the defendant’s

9     sentence and the crime. See Ewing v. California, 538 U.S. 11, 23 (2003). Rather, “only

10    extreme sentences that are ‘grossly disproportionate’ to the crime” are forbidden.

11    Harmelin v. Michigan, 501 U.S. 957, 1001 (1991). “In assessing the compliance of a

12    non-capital sentence with the proportionality principle, [this Court] consider[s] ‘objective

13    factors’” such as “the severity of the penalty imposed and the gravity of the offense.”

14    Taylor v. Lewis, 460 F.3d 1093, 1098 (9th Cir. 2006). “[S]uccessful challenges based on

15    proportionality are ‘exceedingly rare,’ and deference is due legislative judgments on

16    such matters.” Id. (citing Solem, 463 U.S. at 289-90).

17           Harsh was adjudged guilty under Nevada’s “Large Habitual Criminal Statute.”

18    (ECF No. 11-7 at 3.) That statute, NRS § 207.010(1)(b), provides that a habitual criminal

19    is “a person convicted in [Nevada] of . . . [a]ny felony, who has previously been three

20    times convicted . . . of any crime which under the laws of the situs of the crime or of this

21    State would amount to a felony.”2 NRS § 207.010(1)(b)(1)-(3) further provides that a

22    person found to be a large habitual criminal “shall be punished for a category A felony

23    by imprisonment in the state prison” for life without the possibility of parole, life with the

24    possibility of parole after 10 years, or a definite term of 25 years with parole eligibility

25    after 10 years. Harsh was sentenced to life in prison with parole eligibility after 10 years

26    for his possession of a stolen vehicle conviction. (ECF No. 11-7 at 3.)

27           2The Nevada Supreme Court, the final arbiter of Nevada law, has stated that “NRS
28    207.010 makes no special allowance for non-violent crimes or for the remoteness of
      convictions.” Arajakis v. State, 108 Nev. 976, 983, 843 P.2d 800, 805 (1992).

                                                     6
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 7 of 38



1            Although the state district court sentenced Harsh to the second harshest

2     punishment allowed by NRS § 207.010(1)(b), the Nevada Supreme Court reasonably

3     concluded that Harsh’s sentence was not “‘grossly disproportionate’ to the crime.”

4     Harmelin, 501 U.S. at 1001; see, e.g., United States v. Parker, 241 F.3d 1114, 1117 (9th

5     Cir. 2001) (“Generally, as long as the sentence imposed on a defendant does not exceed

6     statutory limits, this court will not overturn it on Eighth Amendment grounds.”). As the

7     state district court reasoned, Harsh has “been in prison before and . . . been revoked on

8     parole, with seven prior felony convictions. [Harsh has] had an opportunity to prove

9     [him]self and [he has not] taken that opportunity.” (ECF No. 11-6 at 9.) Indeed, Harsh’s

10    presentence investigation report provided that his criminal record consisted of seven

11    felonies, one gross misdemeanor, 15 misdemeanors, five prison terms, and 11 jail

12    terms. (ECF No. 61-1 at 4.)

13           Although Harsh’s sentence of life with the possibility of parole after 10 years for

14    possession of a stolen vehicle may appear disproportionate, Harsh’s sentence is based

15    on the fact that he was adjudged to be a habitual criminal with at least three prior

16    felonies. See NRS § 207.010(1)(b); see Solem, 463 U.S. at 297 (“[A] State is justified in

17    punishing a recidivist more severely than it punishes a first offender.”). Harsh’s extensive

18    criminal record demonstrates that the aggregate gravity of his offenses was severe,

19    such that his sentence does not violate the Eight Amendment. See Taylor, 460 F.3d at

20    1098. It is also worth noting that Harsh was granted parole in 2020. See Rummel v.

21    Estelle, 445 U.S. 263, (1980) (“[B]ecause parole is ‘an established variation on

22    imprisonment of convicted criminals,’ . . . a proper assessment of [a state’s] treatment

23    of [a habeas petitioner] could hardly ignore the possibility that he will not actually be

24    imprisoned for the rest of his life.”). Therefore, the Nevada Supreme Court reasonably

25    concluded that Harsh’s sentence did not violate the proscription against cruel and

26    unusual punishment, and, as such, he is denied relief on Ground 1.3

27
             3This
                 Court would have reached the same conclusion even reviewing this claim de
28    novo as Harsh alleges it should. (See ECF No. 66 at 24.)

                                                    7
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 8 of 38



1                B. Ground 3

2            In Ground 3, Harsh alleges that his federal constitutional rights were violated

3     because the state district court did not allow his trial counsel to withdraw. (ECF No. 22

4     at 17.) Harsh elaborates that he was forced to choose between waiving his right to take

5     the stand and taking the stand without effective guidance from his trial counsel. (Id. at

6     19.) In affirming Harsh’s judgment of conviction, the Nevada Supreme Court held:

7            Harsh contends that the district court abused its discretion by denying
8            defense counsel’s motion to withdraw because there was a breakdown in
             communications and defense counsel indicated that a conflict of interest
9            might exist if he testified on his own behalf. [Footnote 1: Defense counsel’s
             motion was made on the first day of trial and did not purport to be a motion
10           to substitute counsel. See generally Young v. State, 120 Nev. 963, 968-69,
             102 P.3d 572, 576 (2004).] A criminal defendant has a Sixth Amendment
11
             right to counsel who is reasonably competent and conflict-free. Daniels v.
12           Woodford, 428 F.3d 1181, 1196 (9th Cir. 2005). To overcome the
             presumption that defense counsel is reasonably competent, a defendant
13           must show that counsel’s representation was unreasonable under the
             prevailing professional norms. Strickland v. Washington, 466 U.S. 668, 687-
14           88 (1984). To establish a violation of the right to conflict-free counsel, a
             defendant “must show that an actual conflict of interest adversely affected
15
             his lawyer’s performance.” U.S. v. Moore, 159 F.3d 1154, 1157 (9th Cir.
16           1998) (internal quotation marks omitted). Here, the record reveals that the
             district court made inquiries about defense counsel’s motion and there was
17           no showing that her representation was unreasonable or conflicted.
             Accordingly, we conclude that Harsh has failed to demonstrate that the
18           district court erred by denying defense counsel’s motion to withdraw as
             attorney of record.
19

20    (ECF No. 11-15 at 3-4.)4
21
             4Harsh    argues that this Court should review this ground de novo because “the
22    Nevada Supreme Court failed to address the claim as raised.” (ECF No. 66 at 31.) Harsh
      expounds that his original claim was that “the trial court violated his constitutional rights
23    by not permitting counsel to withdraw,” which was supported by a legal framework “for
24    claims of irreconcilable conflicts with counsel,” but the Nevada Supreme Court “instead
      classified it as a challenge to an actual conflict of interest.” (Id.) While this Court
25    acknowledges that a claim of irreconcilable conflict with one’s trial counsel and a claim of
      a conflict of interest on the part of one’s trial counsel are distinct, this Court disagrees that
26    the Nevada Supreme Court failed to adjudicate this claim on the merits. Rather, the
      Nevada Supreme Court appears to have considered both issues. (See ECF No. 11-15 at
27
      3 (emphasis added) (explaining that “Harsh contends that the district court abused its
28    discretion by denying defense counsel’s motion to withdraw because there was a


                                                     8
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 9 of 38



1            On the first morning of trial, Harsh’s trial counsel explained that she was having

2     “communication issues” with Harsh in that he would not “speak with [her], ask to leave

3     and not speak with [her].” (ECF No. 11-2 at 5.) Harsh addressed the state district court,

4     explaining that he had “been trying to communicate with [his trial counsel] for over two

5     months” and before his meeting with his trial counsel the day before trial, he had “seen

6     her one time for five minutes” two months previously. (Id. at 6.) Harsh then informed the

7     court that his communication with his trial counsel was “broken” and that his family was

8     “getting an attorney for” him. (Id. at 6-7.) Harsh’s trial counsel was then given an

9     opportunity to expound on the “communication issues” with Harsh: “I do come with case

10    law for him to look at and read, he won’t take it. Explain why something won’t be filed or

11    why something won’t be done. And he says, no, I’m not reading that. And he just

12    screams at me when I try to explain it to him.” (Id. at 7.) The court refused to allow Harsh

13    to substitute private counsel for his current counsel unless his private counsel was

14    prepared to go to trial that day. (Id. at 7.) The court also determined that Harsh’s current

15    trial counsel would remain his counsel, as she was “a good lawyer” who was “ready to

16    go to trial.” (Id. at 7, 9.) A little while later, prior to the court bringing the prospective

17    jurors into the courtroom, Harsh’s trial counsel spoke with him and then informed the

18    court, “[h]e wants to testify. I’m trying to specify what he’s testify [sic] to. Based on his

19    representations, I have a conflict and we need to withdraw.” (Id. at 11.) The court denied

20    the request, explaining, “if it’s that he is going to commit perjury, you can tell him - - all

21    you can do is ask questions [about] what happened.” (Id.)

22           The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused

23    shall enjoy the right . . . to have the Assistance of Counsel for his [or her] defense.” U.S.

24    Const. amend. VI. Although the Sixth Amendment does not “guarantee[ ] a ‘meaningful

25    relationship’ between an accused and his [or her] counsel,” Morris v. Slappy, 461 U.S.

26    1, 14 (1983), “compel[ling] one charged with [a] grievous crime to undergo a trial with

27

28    breakdown in communication and defense counsel indicated that a conflict of interest
      might exist if he testified on his own behalf.”)

                                                     9
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 10 of 38



1     the assistance of an attorney with whom he [or she] has become embroiled in

2     irreconcilable conflict is to deprive him [or her] of the effective assistance of any counsel

3     whatsoever.” Brown v. Craven, 424 F.2d 1166, 1170 (9th Cir. 1970); see also United

4     States v. Moore, 159 F.3d 1154, 1157 (9th Cir. 1998) (explaining that a defendant “has

5     a right to conflict free representation under the Sixth Amendment”). A reviewing court

6     must consider the following factors in “determining whether an irreconcilable conflict

7     exist[s] . . . (1) the extent of the conflict; (2) whether the trial judge made an appropriate

8     inquiry into the extent of the conflict; and (3) the timeliness of the motion to substitute

9     counsel.” Daniels v. Woodford, 428 F.3d 1181, 1197-98 (9th Cir. 2005); see also Schell

10    v. Witek, 218 F.3d 1017, 1026 (9th Cir. 2000) (“[T]he ultimate constitutional question”

11    asks whether the state district court “violated [Petitioner’s] constitutional rights in that

12    the conflict between [Petitioner] and his attorney had become so great that it resulted in

13    a total lack of communication or other significant impediment that resulted in turn in an

14    attorney-client relationship that fell short of that required by the Sixth Amendment.”).

15           Turning first to the extent of the conflict, it was evident that the breakdown in

16    communication between Harsh and his trial counsel had risen to a concerning level at

17    the time of his trial. In addition to Harsh’s statements that his communication with his

18    trial counsel was broken, his trial counsel also reported that Harsh refused to take or

19    read the caselaw she provided him, screamed at her when she tried to explain

20    something, and asked her to leave when she tried to speak with him. (See ECF No. 11-

21    2 at 5-7.) And although Harsh and his trial counsel may have had a short discussion

22    during a break in the proceedings on the morning of the first day of trial (see ECF No.

23    11-2 at 11), this discussion took place after the state district court denied Harsh’s implicit

24    request for a continuance to obtain private counsel. At this point—moments before the

25    trial was set to begin and after the state district court had indicated that any substituted

26    counsel would have to be prepared to proceed to trial as scheduled—Harsh was forced

27    with making do with his trial counsel. As such, this brief discussion, which was

28    apparently the only discussion between Harsh and his trial counsel for several months


                                                    10
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 11 of 38



1     leading up to the trial, did not minimize the fact that their relationship was alarmingly

2     strained. See, e.g., United States v. Nguyen, 262 F.3d 998, 1004 (9th Cir. 2001) (“There

3     is no question in this case that there was a complete breakdown in the attorney-client

4     relationship. By the time of trial, the defense attorney had acknowledged to the Court

5     that Nguyen ‘just won’t talk to me anymore.’”); Stenson v. Lambert, 504 F.3d 873, 886

6     (9th Cir. 2007) (“An irreconcilable conflict in violation of the Sixth Amendment occurs

7     only where there is a complete breakdown in communication between the attorney and

8     client.”).

9             Turning next to the state district court’s inquiry into the extent of the conflict,

10    “[w]hen a trial court is informed of a conflict between trial counsel and a defendant, the

11    trial court should question the attorney or defendant privately and in depth, and examine

12    available witnesses.” Daniels, 428 F.3d at 1200 (internal quotation marks omitted). The

13    records reflect that the state district court performed only a perfunctory inquiry into

14    Harsh’s conflict with his trial counsel. Harsh and his trial counsel were not questioned

15    privately, and, in fact, the state district court appeared to be reluctant to hear anything

16    Harsh had to say about the conflict, telling Harsh “you can sit and be quiet, you don’t

17    have to talk to your attorney, but you’re going to trial today.” (ECF No. 11-2 at 6.) Further,

18    the state district court’s apparent focus on Harsh’s trial counsel’s competence as its

19    basis for dismissing Harsh’s concerns is troubling and further underscores the lack of

20    meaningful probing into the extent of the conflict. See United States v. Nguyen, 262 F.3d

21    at 1003 (9th Cir. 2001) (determining that “the District Judge focused exclusively on the

22    attorney’s competence and refused to consider the relationship between Nguyen and

23    his attorney. Even if present counsel is competent, a serious breakdown in

24    communications can result in an inadequate defense”).

25            Turning finally to the timeliness factor, Harsh failed to raise his concerns about his

26    conflict with his trial counsel until the last moment. Because Harsh had been having

27    communication issues with his trial counsel for two months and had commissioned his

28    family into obtaining private counsel, it is readily apparent that he could have brought his


                                                    11
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 12 of 38



1     conflict concerns to the state district court’s attention at an earlier date. See, e.g., United

2     States v. McClendon, 782 F.2d 785, 789 (9th Cir. 1986) (determining that a state district

3     court may exercise its discretion to deny a motion for substitution of counsel if it would

4     require a continuance of the trial date). That being said, the Ninth Circuit has stated that

5     “[e]ven if the trial court becomes aware of a conflict on the eve of trial, a motion to

6     substitute counsel is timely if the conflict is serious enough to justify the delay.” Daniels,

7     428 F.3d at 1200.

8            After considering the foregoing factors, especially the complete breakdown in

9     Harsh’s relationship with his trial counsel and the state district court’s insufficient inquiry

10    into the conflict, it can be concluded that “the conflict between [Harsh] and his attorney

11    . . . resulted in turn in an attorney-client relationship that fell short of that required by the

12    Sixth Amendment.” Schell, 218 F.3d at 1026. Accordingly, because the Nevada

13    Supreme Court’s determination that Harsh failed to demonstrate that the district court

14    erred was objectively unreasonable, 28 U.S.C. § 2254(d), the Court grants Harsh

15    habeas corpus relief with respect to Ground 3.

16               C. Ground 4

17           In Ground 4, Harsh alleges that his federal constitutional rights were violated

18    because there was insufficient evidence to convict him of possession of a stolen vehicle.

19    (ECF No. 22 at 19.) Specifically, Harsh argues that the State provided insufficient

20    evidence that the vehicle was stolen or that he knew or should have known that it was

21    stolen. (Id. at 20.) In affirming Harsh’s judgment of conviction, the Nevada Supreme

22    Court held:

23           Harsh contends that insufficient evidence supports his conviction for
24           possession of a stolen vehicle because there was no damage to the vehicle,
             the insurer and registrant of the vehicle did not testify, and the State did not
25           demonstrate that he knew or should have known that the vehicle was stolen.
             We review the evidence in the light most favorable to the prosecution and
26           determine whether any rational juror could have found the essential
             elements of the crime beyond a reasonable doubt. McNair v. State, 108
27
             Nev. 53, 56, 825 P.2d 571, 573 (1992). Here, the jury heard testimony that
28           the victim reported the theft of her Toyota to the police. The police verified


                                                     12
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 13 of 38


             the victim’s ownership of the Toyota—her former boyfriend had given her
1            the Toyota and signed the motor vehicle title over to her. The police
2            subsequently spotted and stopped the Toyota, discovered that Harsh was
             the driver, and found a shaved Hyundai key in the ignition switch. The police
3            also found other shaved keys, a flathead screwdriver, and a Leatherman
             multi-tool in the Toyota. Harsh told the police that the car was not his and
4            that he “borrowed it form a guy,” but he was unable to provide the guy’s
             name or contact information. We conclude that a rational juror could
5
             reasonably infer from this evidence that Harsh committed the offense of
6            possession of a stolen vehicle. See NRS 205.273(1)(b). It is for the jury to
             determine the weight and credibility to give conflicting testimony, and the
7            jury’s verdict will not be disturbed on appeal where, as here, substantial
             evidence supports the verdict. See Bolden v. State, 97 Nev. 71, 73, 624
8            P.2d 20, 20 (1981); see also Buchanan v. State, 119 Nev. 201, 217, 69 P.3d
             694, 705 (2003) (circumstantial evidence alone may sustain a conviction).
9
10
      (ECF No. 11-15 at 2-3.)5 The Nevada Supreme Court’s rejection of Harsh’s claim was
11
      neither contrary to nor an unreasonable application of clearly established law as
12
      determined by the United States Supreme Court and was not based on an unreasonable
13
      determination of the facts.
14
             “[T]he Due Process Clause protects the accused against conviction except upon
15
      proof beyond a reasonable doubt of every fact necessary to constitute the crime with
16
      which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). A federal habeas
17
      petitioner “faces a heavy burden when challenging the sufficiency of the evidence used
18
      to obtain a state conviction on federal due process grounds.” Juan H. v. Allen, 408 F.3d
19
      1262, 1274 (9th Cir. 2005). On direct review of a sufficiency of the evidence claim, a
20
      state court must determine whether “any rational trier of fact could have found the
21
      essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
22
      U.S. 307, 319 (1979). The evidence is to be viewed “in the light most favorable to the
23
      prosecution.” See id. Federal habeas relief is available only if the state-court
24

25
             5Harsh argues that this Court can conduct a de novo review of this ground because
26    the Nevada Supreme Court’s determination was based on an unreasonable factual
      determination that the police “verified the victim’s ownership of the Toyota.” (ECF No. 66
27    at 36 (quoting ECF No. 11-15 at 2).) This Court disagrees, as this factual determination
28    was reasonable. (See ECF No. 11-2 at 204-05 (testimony of Sobrejuanite that she was
      given the Toyota Tercel’s title).)

                                                  13
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 14 of 38



1     determination that the evidence was sufficient to support a conviction was an

2     “objectively unreasonable” application of Jackson. See Juan H., 408 F.3d at 1275 n.13.

3                         i. Relevant Evidence

4             Marissa Sobrejuanite testified that her ex-boyfriend, Pedro Co, gave her a 1994

5     Toyota Tercel around December 2009 or January 2010. (ECF No. 11-2 at 203, 216.) Co

6     gave Sobrejuanite the Toyota Tercel’s title, and Sobrejuanite signed it. (Id. at 204-05.)

7     Sobrejuanite, however, did not change the vehicle’s registration until the fall of 2010

8     “[b]ecause [she] ha[d] to file a bankruptcy and [her] attorney said [she could] not put it

9     in [her] name yet until the bankruptcy [was] done.” (Id.)

10            On July 26, 2010, around 10:30 p.m., Sobrejuanite left her apartment and entered

11    a parking garage to retrieve the Toyota Tercel in order to go to 7-Eleven, but it was

12    missing. (ECF No. 11-2 at 208.) Sobrejuanite reported the theft after “five, ten minutes”

13    of looking around for the vehicle. (Id. at 210.) Sobrejuanite did not know Harsh and did

14    not grant him permission to drive the vehicle. (Id. at 215.)

15            Officer Shaun Ditmar testified that on July 28, 2010, around 1:00 a.m., he

16    observed a Toyota Tercel being operated without its headlight activated, so he and his

17    partner effectuated a traffic stop of the vehicle. (ECF No. 23-3 at 6-7.) As the officers

18    were “getting out of the[ir] vehicle, Dispatch . . . let[ them] know over the radio that the

19    vehicle was reported stolen.” (Id. at 10.) The officers placed the driver of the vehicle,

20    Harsh, in handcuffs. (Id. at 11-12.) Meanwhile, Harsh informed the officers that “the car

21    was not his and that a guy let him borrow it.” (Id. at 12.) Ditmar asked Harsh about the

22    individual, including the person’s name and contact information, but Harsh “just kept

23    saying that it was a guy.” (Id. at 12, 29.)

24            Officer Ditmar conducted an inventory of the vehicle, which revealed a shaved

25    “Hyundai key in the ignition,” numerous keys on the passenger front seat, “a long,

26    flathead screwdriver,” and a Leatherman multi-tool. (ECF No. 23-3 at 13, 18.) Ditmar

27    explained the importance of these items: “people [who] steal cars will often take the

28    screwdriver and they’ll jam it into the ignition and force start it. . . . At that point, . . . they’ll


                                                        14
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 15 of 38



1     use a key that’s shaved to go ahead and stick in there and turn the car on.” (Id. at 14.)

2     Dispatch then informed Sobrejuanite about the recovery of the Toyota Tercel, and she

3     came down to the traffic stop location to collect the vehicle. (Id. at 12-13.)

4                      ii. Sufficiency of the Evidence

5            Sufficiency of the evidence claims are judged by the elements defined by state

6     law. See Jackson, 443 U.S. at 324 n.16. And Nevada law provides that “[a] person

7     commits an offense involving a stolen vehicle if the person . . . [h]as in his or her

8     possession a motor vehicle which the person knows or has reason to believe has been

9     stolen.” NRS § 205.273(1)(b).

10           Harsh argues that the State needed to either call Co to testify that he did not give

11    Harsh permission to use the vehicle or prove that Sobrejuanite had an exclusive

12    possessory interest in the vehicle. (ECF No. 22 at 21.) Instead, Harsh argues that the

13    totality of the evidence did not disprove that Co had the right to—and did—lend him the

14    vehicle. (Id.) However, viewing the evidence “in the light most favorable to the

15    prosecution,” see Jackson, 443 U.S. at 319, the Nevada Supreme Court reasonably

16    determined that a rational trier of fact could have found beyond a reasonable doubt that

17    Sobrejuanite had exclusive possessory interest of the Toyota Tercel such that Harsh—

18    who did not know Sobrejuanite—knew or should have known that the vehicle was stolen.

19    In re Winship, 397 U.S. at 364; Juan H., 408 F.3d at 1274; NRS § 205.273(1)(b). Indeed,

20    Sobrejuanite was given the vehicle months before the theft, had the vehicle’s title in her

21    possession, was the exclusive driver of the vehicle, and registered the vehicle following

22    the theft. (See ECF No. 11-2 at 203-05.) Because the Nevada Supreme Court

23    reasonably denied this claim, Harsh is denied federal habeas relief for Ground 4.

24              D. Ground 5

25           In Ground 5, Harsh alleges that his federal constitutional rights were violated

26    because the state district court failed to give an instruction on his theory of the case.

27    (ECF No. 22 at 22.) Specifically, Harsh contends that the state district court erred by not

28    instructing the jury that he could be found guilty of the lesser offense of unlawful taking


                                                   15
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 16 of 38



1     of a vehicle. (Id. at 23.) In affirming Harsh’s judgment of conviction, the Nevada Supreme

2     Court held:

3            Harsh contends that the district court erred by refusing to instruct the jury
4            on the offense of unlawful taking of a vehicle. Although a defendant is
             entitled to a jury instruction on his theory of the case if some evidence
5            supports it, Harris v. State, 106 Nev. 667, 670, 799 P.2d 1104, 1105-06
             (1990), a defendant is not entitled to instructions that are “misleading,
6            inaccurate or duplicitous,” Carter v. State, 121 Nev. 759, 765, 121 P.3d 592,
             596 (2005). An instruction on the offense of unlawful taking of a vehicle
7
             would be misleading and inaccurate because unlawful taking of a vehicle is
8            not a lesser-included offense of possession of a stolen vehicle, Harsh was
             not charged with unlawful taking of a vehicle, and the instruction would
9            incorrectly suggest that the jury could find Harsh guilty of unlawful taking of
             a vehicle. See NRS 205.2715(1); NRS 205.273(1); Smith v. State, 120 Nev.
10           944, 946, 102 P.3d 569, 571 (2004) (defining lesser-included offense); Peck
             v. State, 116 Nev. 840, 845, 7 P.3d 470, 473 (2000) (a defendant is not
11
             entitled to an instruction on a lesser-related offense), overruled on other
12           grounds by Rosas v. State, 122 Nev. 1258, 1269, 147 P.3d 1101, 1109

13           (2006). Accordingly, we conclude that the district court did not abuse its
             discretion by refusing to give this instruction.
14
      (ECF No. 11-15 at 4-5.) The Nevada Supreme Court’s rejection of Harsh’s claim was
15
      neither contrary to, nor an unreasonable application of, clearly established law as
16
      determined by the United States Supreme Court and was not based on an unreasonable
17
      determination of the facts.
18
             “The right of an accused in a criminal trial to due process is, in essence, the right
19
      to a fair opportunity to defend against the State’s accusations.” Chambers v. Mississippi,
20
      410 U.S. 284, 294 (1973). “[T]he Constitution [also] guarantees criminal defendants ‘a
21
      meaningful opportunity to present a complete defense.’” Crane v. Kentucky, 476 U.S.
22
      683, 690 (1986) (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)). The heart
23
      of Harsh’s argument is that the state district court prevented him from establishing his
24
      defense theory by denying his proposed instruction. See Mathews v. United States, 485
25
      U.S. 58, 63 (1988) (“As a general proposition a defendant is entitled to an instruction as
26
      to any recognized defense for which there exists evidence sufficient for a reasonable
27
      jury to find in his favor.”); see also Bradley v. Duncan, 315 F.3d 1091, 1099 (9th Cir.
28


                                                   16
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 17 of 38



1     2002) (“[T]he state court’s failure to correctly instruct the jury on the defense may deprive

2     the defendant of his due process right to a present a defense.”). “[A] claim that a court

3     violated a petitioner’s due process rights by omitting an instruction requires a showing

4     that the error ‘so infected the entire trial that the resulting conviction violate[d] due

5     process.’” Menendez v. Terhune, 422 F.3d 1012, 1029 (2005) (quoting Henderson v.

6     Kibbe, 431 U.S. 145, 154 (1977)).

7            Harsh’s proposed jury instruction provided, in pertinent part, that “[t]he offense of

8     [p]ossession of a [s]tolen [v]ehicle, with which the defendant is charged in the

9     Information, necessarily includes the lesser offense of [u]nlawful [t]aking of [v]ehicle,”

10    and “[i]f the vehicle was taken without the intent to permanently deprive the owner of the

11    vehicle[,] then the offense is [u]nlawful [t]aking of [v]ehicle.” (ECF No. 23-1 at 4.) Harsh’s

12    trial counsel explained the basis for the instruction: “the car was taken from

13    [Sobrejuanite’s] residence and so . . . the lesser included is appropriate . . . . If he’s in

14    possession of a vehicle that he does not intend to deprive the owner of and that’s what

15    the unlawful taking of the vehicle goes to.” (ECF No. 23-3 at 59.) The state district court

16    refused to give the instruction, reasoning that the instruction has “to go with stealing the

17    car and that isn’t the charge, the charge is possession of a stolen vehicle.” (Id.)

18           “[D]ue process requires that a lesser included offense instruction be given only

19    when the evidence warrants such an instruction.” Hopper v. Evans, 456 U.S. 605, 611

20    (1982) (emphasis in original). Here, the Nevada Supreme Court, the final arbiter of

21    Nevada law, reasonably determined that unlawful taking of a vehicle is not a lesser-

22    included offense of possession of a stolen vehicle pursuant to Nevada law. See, e.g.,

23    Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a federal

24    habeas court to reexamine state-court determinations on state-law questions.”). Indeed,

25    although somewhat related, taking is a separate—not a lesser-included—offense of

26    possession.6 Compare NRS § 205.2715 with NRS §205.273. Accordingly, because the

27           6Harsh
                  requests that this Court review this claim de novo because the Nevada
28    Supreme Court unreasonably applied federal law in determining that the unlawful taking


                                                    17
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 18 of 38



1     Nevada Supreme Court reasonably denied this claim, Harsh is denied federal habeas

2     relief for Ground 5.

3                E. Ground 6

4            In Ground 6, Harsh alleges that his federal constitutional rights were violated due

5     to numerous instances of ineffectiveness on the part of his trial counsel. (ECF No. 22 at

6     26.) In Strickland, the United States Supreme Court propounded a two-prong test for

7     analysis of claims of ineffective assistance of counsel requiring the petitioner to

8     demonstrate (1) that the attorney’s “representation fell below an objective standard of

9     reasonableness,” and (2) that the attorney’s deficient performance prejudiced the

10    defendant such that “there is a reasonable probability that, but for counsel’s

11    unprofessional errors, the result of the proceeding would have been different.” Strickland

12    v. Washington, 466 U.S. 668, 688, 694 (1984). A court considering a claim of ineffective

13    assistance of counsel must apply a “strong presumption that counsel’s conduct falls

14    within the wide range of reasonable professional assistance.” Id. at 689. The petitioner’s

15    burden is to show “that counsel made errors so serious that counsel was not functioning

16    as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687.

17    Additionally, to establish prejudice under Strickland, it is not enough for the habeas

18    petitioner “to show that the errors had some conceivable effect on the outcome of the

19    proceeding.” Id. at 693. Rather, the errors must be “so serious as to deprive the

20    defendant of a fair trial, a trial whose result is reliable.” Id. at 687.

21

22
      of a vehicle is not a lesser-included offense of possession of a stolen vehicle. (See ECF
23
      No. 66 at 41-42.) To prove his point, Harsh argues that “possession of a stolen vehicle
24    cannot be proven without also proving unlawful taking of a vehicle.” (Id. at 41.) This Court
      disagrees. The elements of the offense of unlawful taking of a vehicle are not a subset of
25    the elements of the crime of possession of a stolen vehicle. Unlawful taking requires a
      taking, which is not a subset of any element of possession of a stolen vehicle. And
26    although it may be inferred that Harsh unlawfully took Sobrejuanite’s vehicle, he was not
      charged with this offense. See, e.g., Schmuck v. United States, 489 U.S. 705, 717 (1989)
27
      (“It is ancient doctrine of both the common law and our Constitution that a defendant
28    cannot be held to answer a charge not contained in the indictment brought against him.”).


                                                      18
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 19 of 38



1     Where a state district court previously adjudicated the claim of ineffective assistance of

2     counsel under Strickland, establishing that the decision was unreasonable is especially

3     difficult. See Harrington, 562 U.S. at 104-05. In Harrington, the United States Supreme

4     Court clarified that Strickland and § 2254(d) are each highly deferential, and when the

5     two apply in tandem, review is doubly so. Id. at 105; see also Cheney v. Washington,

6     614 F.3d 987, 995 (9th Cir. 2010) (internal quotation marks omitted) (“When a federal

7     court reviews a state court’s Strickland determination under AEDPA, both AEDPA and

8     Strickland’s deferential standards apply; hence, the Supreme Court’s description of the

9     standard as doubly deferential.”). The Supreme Court further clarified that, “[w]hen §

10    2254(d) applies, the question is not whether counsel’s actions were reasonable. The

11    question is whether there is any reasonable argument that counsel satisfied Strickland’s

12    deferential standard.” Harrington, 562 U.S. at 105.

13                      i. Ground 6(1)

14           In Ground 6(1), Harsh alleges that his trial counsel failed to investigate

15    Sobrejuanite’s bankruptcy filings and present the bankruptcy documentation as

16    evidence. (ECF No. 22 at 26.) Harsh elaborates that if his trial counsel had done minimal

17    research, she would have been able to effectively cross-examine Sobrejuanite about

18    her ownership of the vehicle. (ECF No. 66 at 45.) In affirming the state district court’s

19    denial of Harsh’s state habeas petition, the Nevada Court of Appeals held:

20           Harsh claims counsel was ineffective for failing to investigate and produce
21           documents regarding the victim’s bankruptcy and the fact she did not list
             the vehicle as an asset during the bankruptcy proceedings. Harsh claims
22           the victim could have been impeached with this evidence and counsel could
             have argued she committed perjury by failing to list the vehicle in her
23           bankruptcy documents by testifying at trial her bankruptcy attorney told her
             not to list the vehicle as an asset.
24

25           The district court found counsel was not deficient for failing to investigate
             because the victim testified at trial she did not list the vehicle in her
26           bankruptcy documents, the bankruptcy documents would not have been
             admissible under NRS 50.085(3), and counsel thoroughly cross-examined
27           the victim about her ownership of the vehicle and the fact she did not re-title
             the vehicle until October, 10 months after receiving the vehicle from the
28
             previous owner. Further, the district court found Harsh failed to demonstrate

                                                   19
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 20 of 38


             a reasonable probability of a different outcome at trial because the jury was
1            aware of the victim’s dishonesty in her bankruptcy proceeding and received
2            extensive testimony attacking her veracity. The district court also found this
             claim failed on the prejudice prong because the Nevada Supreme Court
3            already concluded Harsh failed to demonstrate a reasonable probability of
             a different outcome at trial had this evidence been presented at trial. The
4            district court found the prejudice claim was barred by the doctrine of law of
             the case and could not be avoided by a more detailed and precisely focused
5
             argument.
6
             We agree with Harsh that neither the doctrine of law of the case nor res
7            judicata barred this claim. However, we conclude Harsh failed to
             demonstrate prejudice such that there was a reasonable probability of a
8            different outcome at trial had counsel investigated and produced documents
             from the victim’s bankruptcy proceedings. Therefore, while the district court
9
             erred by finding the claim was barred by the doctrine of law of the case and
10           res judicata, we nevertheless affirm the denial of this claim. See Wyatt v.
             State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding a correct result
11           will not be reversed simply because it is based on the wrong reason).
12    (ECF No. 13-8 at 3-4.) The Nevada Court of Appeals’ rejection of Harsh’s claim was

13    neither contrary to, nor an unreasonable application of, clearly established law as

14    determined by the United States Supreme Court and was not based on an unreasonable

15    determination of the facts.

16           Harsh moved for a new trial two years after his trial based on newly discovered

17    evidence. (See ECF No. 11-18 at 2.) That newly discovered evidence was a schedule

18    of personal property that Sobrejuanite submitted in her bankruptcy proceeding “under

19    penalty of perjury” on September 7, 2010, several months after the theft. (Id. at 6.) In

20    that document, Sobrejuanite indicated that she did not own any “[a]utomobiles, trucks,

21    trailers, [or] other vehicles and accessories.” (Id.)

22           Defense counsel has a “duty to make reasonable investigations or to make a

23    reasonable decision that makes particular investigations unnecessary.” Strickland, 466

24    U.S. at 691. Although Harsh’s trial counsel may have been deficient for not fulfilling these

25    investigative duties and researching Sobrejuanite’s bankruptcy proceeding documents,

26    the Nevada Court of Appeals reasonably determined that Harsh failed to demonstrate

27    prejudice. Id. at 694. To be sure, questioning Sobrejuanite about her statement to the

28    bankruptcy court that she did not own a vehicle would have impeached her testimony that


                                                    20
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 21 of 38



1     she owned the Toyota Tercel. However, the jury was already aware of Sobrejuanite’s

2     deceit regarding her bankruptcy proceedings as it related to the Toyota Tercel. As

3     discussed in Ground 4, Sobrejuanite testified that she did not change the vehicle’s

4     registration until the fall of 2010 “[b]ecause [she] ha[d] to file a bankruptcy and [her]

5     attorney said [she could] not put it in [her] name yet until the bankruptcy [was] done.”

6     (ECF No. 11-2 at 205.) Therefore, because Sobrejuanite’s credibility was already

7     questioned, Harsh fails to demonstrate the further impeachment would have resulted in

8     a different result at trial. Strickland, 466 U.S. at 694; see also Doe v. Ayers, 782 F.3d 425,

9     431 (9th Cir. 2015) (concluding that the defendant’s trial counsel “could have done a much

10    better job of impeaching [the witness], . . . but the failures regarding impeachment of [the

11    witness] are of comparatively little consequence”); Djerf v. Ryan, 931 F.3d 870, 881 (9th

12    Cir. 2019) (“Strickland prejudice is not established by mere speculation.”). Thus, because

13    the Nevada Court of Appeal reasonably affirmed the state district court’s denial of this

14    claim, Harsh is denied federal habeas relief for Ground 6(1).

15                     ii. Ground 6(2)

16           In Ground 6(2), Harsh alleges that his trial counsel failed to call Sobrejuanite’s

17    bankruptcy attorney, Christine Owen, to demonstrate that the State’s case was founded

18    on perjured testimony. (ECF No. 22 at 28.) Harsh raised this claim in his appeal of the

19    denial of his state habeas petition. (See ECF No. 13-3 at 31-32.) However, the Nevada

20    Court of Appeals did not address this claim in its order denying Harsh relief. (See ECF

21    No. 13-8.) As such, this Court “‘look[s] through’ the unexplained decision to the last

22    related state-court decision that does provide a relevant rationale.” Wilson v. Sellers,

23    138 S.Ct. 1188, 1192 (2018). This Court “then presume[s] that the unexplained decision

24    adopted the same reasoning.” Id. Here, the state district court held:

25           Harsh again complains that counsel was ineffective for failing to investigate
26           Sobrejuanite’s bankruptcy proceedings. In support of his claim, Harsh
             provides an affidavit from Sobrejuanite’s bankruptcy attorney, Christine
27           Owen, in which she indicates that she would have never advised
             Sobrejuanite to omit any assets from her bankruptcy petition. However,
28           again this Court finds Harsh cannot establish prejudice. Additional

                                                   21
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 22 of 38


             impeachment by way of Sobrejuanite’s bankruptcy attorney would not have
1            changed the outcome, because, as discussed above, Sobrejuanite’s
2            veracity was extensively attacked by counsel during trial. Further, Owen’s
             testimony would have been inadmissible under the attorney-client privilege.
3            See NRS 49.055. As such, Harsh’s claim is denied.

4     (ECF No. 34-7 at 13.) The state district court’s rejection of Harsh’s claim was neither
5     contrary to, nor an unreasonable application of, clearly established law as determined
6     by the United States Supreme Court and was not based on an unreasonable
7     determination of the facts.
8            During Harsh’s state habeas proceedings, Harsh submitted an affidavit of
9     Christine Owen, the attorney who “assisted Marissa Sobrejuanite in filing her bankruptcy
10    petition.” (ECF No. 13-1 at 29.) Owen declared that, “pursuant to [her] oath as an officer
11    of the court, . . . [she] would never advise Marissa Sobrejuanite, or any other client, to
12    omit any assets from their bankruptcy petition.” (Id.) Owen also declared that, “pursuant
13    to [her] oath as an officer of the court, . . . [she] would never advise Marissa Sobrejuanite,
14    or any other client, not to register their vehicle with the Department of Motor Vehicles in
15    an effort to omit the vehicle from a bankruptcy proceeding.” (Id.)
16           The state district court reasonably determined that Harsh fails to demonstrate
17    prejudice. See Strickland, 466 U.S. at 694. Similar to Ground 6(1), establishing that
18    Sobrejuanite misrepresented—or alternatively, merely misinterpreted—her bankruptcy
19    attorney’s advice during her testimony at Harsh’s trial may have cast doubt on her
20    credibility. However, again, the jury was already aware of Sobrejuanite’s dishonesty
21    regarding her bankruptcy proceedings. As such, the state district court reasonably
22    determined that additional impeachment evidence would not have changed the result of
23    Harsh’s trial. See Strickland, 466 U.S. at 694. Because the state district court reasonably
24    denied Harsh’s claim, he is denied federal habeas relief for Ground 6(2). 7
25    ///
26    ///
27
             7Ground  6(3) will be discussed with Grounds 6(8) through 6(13), the other
28
      procedurally defaulted Grounds.

                                                    22
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 23 of 38



1                      iii. Grounds 6(4) and 6(5)

2            In Ground 6(4), Harsh alleges that his trial counsel failed to argue that

3     Sobrejuanite’s noncompliance with Nevada’s vehicle registration requirements further

4     demonstrated that she was not the owner of the vehicle. (ECF No. 22 at 30.) And in

5     Ground 6(5), Harsh alleges that his trial counsel failed to call the Department of Motor

6     Vehicle’s custodian of records in order to introduce records showing that Co—not

7     Sobrejuanite—was the registered owner of the Toyota Tercel on the date of the theft.

8     (Id. at 32.) In affirming the state district court’s denial of Harsh’s state habeas petition,

9     the Nevada Court of Appeals addressed these two claims together:

10           Harsh claims counsel was ineffective for failing to argue the victim failed to
11           retitle the vehicle within 10 days of the title being signed over to her and for
             failing to subpoena the custodian of records from the DMV in order to admit
12           documents demonstrating someone other than the victim was the legal
             owner of the vehicle. The district court found counsel was not deficient and
13           there was no resulting prejudice because the fact the vehicle was titled in
14
             someone else’s name at the time the vehicle was stolen was not disputed
15           at trial. Substantial evidence supports the decision of the district court and
             we conclude the district court did not err by denying this claim.
16

17    (ECF No. 13-8 at 4.) The Nevada Court of Appeals’ rejection of Harsh’s claims was

18    neither contrary to, nor an unreasonable application of, clearly established law as

19    determined by the United States Supreme Court and was not based on an unreasonable

20    determination of the facts.

21           Following the conclusion of the presentation of evidence, Harsh’s trial counsel

22    attempted to admit an exhibit, which was “in response to a subpoena of the custodian

23    of records” from the Department of Motor Vehicles. (ECF No. 23-3 at 63-64.) Harsh’s

24    trial counsel requested that she be allowed to publish the exhibit without a witness

25    present to authenticate it because it amounted to a business record, explaining that “the

26    State did notice the custody [sic] of records for the Department of Motor Vehicles and

27    chose not to call them.” (Id. at 64.) The state district court disallowed the request,

28    ///


                                                   23
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 24 of 38



1     reasoning that “you have to have someone come in and say this is what it is, you can’t

2     just admit a document like that.” (Id.)

3            While it may have been prudent to have subpoenaed the Department of Motor

4     Vehicle’s custodian of records in order to admit the Toyota Tercel’s registration

5     documentation into evidence, instead of relying on the State’s representation that it

6     would be calling the custodian as its witness, the Nevada Court of Appeals reasonably

7     determined that Harsh failed to demonstrate prejudice. See Strickland, 466 U.S. at 688.

8     Indeed, as the Nevada Court of Appeals noted, there was no dispute that Sobrejuanite’s

9     name was not on the Toyota Tercel’s title at the time of the theft. Sobrejuanite testified

10    that Co gave her the Toyota Tercel around December 2009 or January 2010. (ECF No.

11    11-2 at 203, 216.) And although Co gave Sobrejuanite the Toyota Tercel’s title,

12    Sobrejuanite did not change the vehicle’s registration until the fall of 2010. (Id. at 204-

13    05.) As such, the registration document would have been superfluous.

14           Turning to the lack of argument by his trial counsel on this point, it is true that

15    NRS § 482.426(1)(a) provides that “[w]hen a used . . . vehicle is sold . . . by a person

16    who is not a dealer . . . , the seller or buyer . . . shall, within 10 days after the sale . . .

17    [s]ubmit . . . the certificate properly endorsed.” However, Sobrejuanite’s failure to follow

18    this 10-day registration requirement was unnoteworthy. Nevada law does not define the

19    owner of a motor vehicle based on the vehicle’s registration. Rather, NRS § 205.271

20    provides that the owner of a vehicle is “a person having the lawful use or control or the

21    right to the use and control of a vehicle under a lease or otherwise for a period of 10 or

22    more successive days.” Accordingly, because it was undisputed that Sobrejuanite failed

23    to change the Toyota Tercel’s registration at the time of the theft, as the Nevada Court

24    of Appeals aptly noted, and because that failure did not affect her ownership status, that

25    court reasonably determined that Harsh’s trial counsel was not deficient for not making

26    the dispensable argument about the 10-day registration requirement. See Strickland,

27    466 U.S. at 694. Because the Nevada Court of Appeals reasonably denied Harsh relief

28    on these two claims, Harsh is denied federal habeas relief for Grounds 6(4) and 6(5).


                                                     24
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 25 of 38



1                      iv. Ground 6(6)

2            In Ground 6(6), Harsh alleges that his trial counsel failed to adequately

3     investigate the existence of Sobrejuanite’s registered certificate of title and provide this

4     information to him for the purposes of his plea negotiations. (ECF No. 22 at 32.) Harsh

5     claims that if he had known of the existence of the title, he would have accepted the

6     State’s plea offer. (Id. at 33.) In affirming the state district court’s denial of Harsh’s state

7     habeas petition, the Nevada Court of Appeals held:

8            Harsh claims counsel was ineffective for failing to obtain the title that was
9            presented at trial and had counsel obtained this title, he would have
             accepted negotiations, and not gone to trial. The district court found counsel
10           did subpoena the DMV records, and therefore, counsel was not deficient.
             The district court also found Harsh’s claim he would have accepted the plea
11           negotiations was a bare and naked claim and Harsh failed to explain how
             having the title in the victim’s name would have changed his decision with
12
             respect to the negotiations where the victim always had a possessory
13           interest in the vehicle. Substantial evidence supports the decision of the
             district court, and we conclude the district court did not err by denying this
14           claim.

15    (ECF No. 13-8 at 5.) The Nevada Court of Appeals’ rejection of Harsh’s claim was

16    neither contrary to, nor an unreasonable application of, clearly established law as

17    determined by the United States Supreme Court and was not based on an unreasonable

18    determination of the facts.

19           At Harsh’s preliminary hearing, the State introduced “a copy of the title that Mr.

20    Co gave [Sobrejuanite] when he gave [her] the vehicle.” (ECF No. 11-1 at 4-5.) That title

21    listed Pedro Co as the owner of the vehicle and listed Sobrejuanite as the transferee.

22    (See ECF No. 13-1 at 34.) Following the preliminary hearing, Harsh’s trial counsel

23    subpoenaed the following from the Department of Motor Vehicles: “[a]ny and all records

24    pertaining to a 1994 White 4-door Toyota Tercel, . . . [r]egistered in the State of Nevada

25    in the name of Pedro Co.” (ECF No. 13-1 at 37.) Several months later, at the trial, the

26    State sought to introduce the Toyota Tercel’s new title showing Sobrejuanite as the

27    owner of the vehicle. (See ECF No. 11-2 at 199, 206-07; see also ECF No. 13-1 at 32.)

28    The State received this new title the morning of the first day of trial from Sobrejuanite.


                                                     25
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 26 of 38



1     (ECF No. 11-2 at 199.) Harsh’s trial counsel objected because she had not been given

2     this new title during discovery and had not personally obtained it from the Department

3     of Motor Vehicles. (Id.) The state district court admitted the title. (Id.)

4            Although Harsh’s trial counsel may have been deficient in failing to make an

5     accurate subpoena request—requesting records regarding Sobrejuanite’s registration

6     of the vehicle and not just Pedro Co’s registration—the Nevada Court of Appeals

7     reasonably concluded that Harsh failed to demonstrate prejudice. See Strickland, 466

8     U.S. at 694. When an ineffective-assistance-of-counsel claim is based “[i]n the context

9     of pleas[,] a defendant must show the outcome of the plea process would have been

10    different with competent advice.” Lafler v. Cooper, 566 U.S. 156, 163 (2012). As the

11    Nevada Court of Appeals reasonably concluded, Harsh’s claim that he would have

12    accepted the plea negotiations if he had seen the new title prior to trial lacks supports.

13    Before calling in the prospective jurors, the state district court asked Harsh if he wanted

14    to discuss a negotiation with his trial counsel. (ECF No. 11-2 at 17.) Harsh responded,

15    “[n]o, they’re just giving m[e] . . . [s]ix to fifteen, I might as well just give you my life”

16    because “I’ve got two little . . . baby boys at home. I can’t be doing no 6 to 15 years.”

17    (Id. at 17-18.) A little while later, the State indicated that it dropped the lower end of its

18    plea offer to five years, and Harsh told the state district court that he could not “make a

19    decision on my own on anything” because he had “a wife and two kids [he would have]

20    to talk to.” (Id. at 21-22.) Because this record demonstrates that Harsh was not

21    amenable to any negotiation and because Harsh relies entirely on his self-serving

22    statement that he would have taken a plea deal, Harsh fails to demonstrate that the

23    outcome of the plea-bargaining process would have been different had his trial counsel

24    obtained the Toyota Tercel’s new title prior to trial. See Lafler, 566 U.S. at 163.

25    Accordingly, because the Nevada Court of Appeals reasonably denied Harsh’s claim,

26    Harsh is denied federal habeas relief for Ground 6(6).

27    ///

28    ///


                                                     26
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 27 of 38



1                        v. Ground 6(7)

2             In Ground 6(7), Harsh alleges that his trial counsel failed to object to Officer

3     Ditmar’s testimony regarding shaved keys because the State did not qualify him as an

4     expert witness. (ECF No. 22 at 33.) In affirming the state district court’s denial of Harsh’s

5     state habeas petition, the Nevada Court of Appeals held:

6             Harsh claims counsel was ineffective for failing to object to the use of expert
7             testimony by a witness who was not noticed as an expert. Specifically,
              Harsh claims counsel should have objected to the testimony by a police
8             officer regarding shaved keys. Harsh failed to demonstrate he was
              prejudiced because Harsh failed to demonstrate the State would not have
9             been permitted to present the officer’s testimony. See Sampson v. State,
              121 Nev. 820, 827, 122 P.3d 1255, 1259-60 (2005) (discussing the range
10
              of possible remedies for failure to make appropriate expert witness
11            disclosure). Further, the district court found Harsh could not demonstrate a
              reasonable probability of a different outcome at trial had the officer not
12            testified about the shaved keys. The victim testified the vehicle was hers
              and it was stolen. Harsh was found in the vehicle, a Toyota, and the key
13            being used for the vehicle was a Hyundai key. Further, Harsh told the
              officers the vehicle was not his and he “borrowed it from a guy” but he was
14
              unable to provide the person’s name or contact information. Substantial
15            evidence supports the decision of the district court, see NRS 205.273(1)(b),
              and we conclude the district court did not err by deny [sic] this claim.
16

17    (ECF No. 13-8 at 5-6.) The Nevada Court of Appeals’ rejection of Harsh’s claim was

18    neither contrary to, nor an unreasonable application of, clearly established law as

19    determined by the United States Supreme Court and was not based on an unreasonable

20    determination of the facts.

21            As was explained more fully in Ground 4, Officer Ditmar testified that he pulled

22    over the Toyota Tercel on July 28, 2010, and arrested the driver, Harsh, because the

23    vehicle had been reported as being stolen. (ECF No. 23-3 at 6-7, 10-12.) During his

24    inventory search, Ditmar recovered a shaved “Hyundai key in the ignition.” (ECF No. 23-

25    3 at 13.) Ditmar then explained that “people [who] steal cars will often take the

26    screwdriver and they’ll jam it into the ignition and force start it. . . . At that point, . . . they’ll

27    use a key that’s shaved to go ahead and stick in there and turn the car on and off.” (Id.

28    at 14.) A shaved key is one in which a person has “shave[d] off a lot of the fine points


                                                        27
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 28 of 38



1     and tips.” (Id.) During cross-examination, Harsh’s trial counsel questioned Ditmar about

2     shaved keys, asking whether he was an expert on shaved keys, what training he had

3     received on identifying shaved keys, the difference between a worn-down key and a

4     shaved key, whether he followed “specific standard[s] or guideline[s]” to determine the

5     key’s shaved status, and whether he sought a second opinion from anyone about the

6     shaved key. (ECF No. 23-3 at 32-33.)

7            It is true that the State did not attempt to qualify Officer Ditmar as an expert on

8     shaved keys, but it is not clear that an expert is needed to identify a shaved key. NRS §

9     50.275 provides that, “[i]f scientific, technical or other specialized knowledge will assist

10    the trier of fact to understand the evidence or to determine a fact in issue, a witness

11    qualified as an expert by special knowledge, skill, experience, training or education may

12    testify to matters within the scope of such knowledge.” Here, Ditmar’s identification of

13    the shaved key was simply based on his “training and experience,” rather than any

14    formal specialized knowledge. (See ECF No. 23-3 at 32-33.) Moreover, Harsh’s trial

15    counsel attempted to highlight any deficiencies in Ditmar’s testimony regarding the

16    shaved key during her cross-examination. (See id.)

17           However, even if Harsh’s trial counsel was deficient, the Nevada Court of Appeals

18    reasonably determined that Harsh failed to demonstrate prejudice. See Strickland, 466

19    U.S. at 694. As that court reasonably noted, Harsh fails to demonstrate that Officer

20    Ditmar’s testimony on shaved keys would have been excluded has his trial counsel

21    objected. The Nevada Supreme Court has held that “if a witness fails to qualify as an

22    expert, the court should not permit the witness to testify unless the witness may

23    otherwise be considered a lay witness.” Mulder v. State, 116 Nev. 1, 14, 992 P.2d 845,

24    853 (2000). As Ditmar was one of the officers who pulled Harsh over and inventoried

25    the Toyota Tercel, he would not have been excluded as a witness. And because Ditmar’s

26    conclusion that the key was shaved was based on his experience as a law enforcement

27    officer—indeed, Ditmar testified that he did not consider himself an expert on shaved

28    keys (see ECF No. 23-3 at 32-33)—there would not have been a basis to limit his lay-


                                                   28
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 29 of 38



1     witness testimony on shaved keys. Rather, it was the merely “function of the jury . . . to

2     determine the weight and credibility to give [his] testimony” on shaved keys given his

3     lack of formal expertise on the matter. Mulder, 116 Nev. at 13, 992 P.2d at 852. Because

4     the Nevada Court of Appeals reasonably denied his claim, Harsh is denied federal

5     habeas relief for Ground 6(7).

6                     vi. Grounds 6(3) and 6(8) through 6(12)

7            This Court previously determined that Grounds 6(3) and 6(8) through 6(12) were

8     technically exhausted but procedurally defaulted. (ECF No. 44 at 10.) Harsh previously

9     argued that he could demonstrate cause and prejudice under Martinez v. Ryan, 566

10    U.S. 1 (2012) to excuse the default because his post-conviction counsel was ineffective.

11    (See ECF No. 36.) This Court deferred consideration of Harsh’s cause and prejudice

12    argument under Martinez until the time of merits consideration. (ECF No. 44 at 10.)

13           In Martinez, the United States Supreme Court ruled that “when a State requires

14    a prisoner to raise an ineffective-assistance-of-trial-counsel claim in a collateral

15    proceeding, a prisoner may establish cause for a default of an ineffective-assistance

16    claim” if “the state courts did not appoint counsel in the initial-review collateral

17    proceeding” or “where appointed counsel in the initial-review collateral proceeding . . .

18    was ineffective.” 566 U.S. at 14. “To overcome the default, a prisoner must also

19    demonstrate that the underlying ineffective-assistance-of-trial-counsel claim is a

20    substantial one, which is to say that the prisoner must demonstrate that the claim has

21    some merit.” Id. This Court will now determine whether Harsh’s underlying ineffective-

22    assistance-of-trial-counsel claims are substantial.

23                            1. Ground 6(3)

24           In Ground 6(3), Harsh alleges that his trial counsel failed to call Christine Owen

25    to establish the perjury of Sobrejuanite, which would have established a basis for a

26    mistrial pursuant to Napue v. Illinois. (ECF No. 22 at 29-30.) “[A] conviction obtained

27    through use of false evidence, known to be such by representatives of the State, must

28    fall under the Fourteenth Amendment.” Napue v. Illinois, 360 U.S. 264, 269 (1959); see


                                                  29
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 30 of 38



1     also Maxwell v. Roe, 628 F.3d 486, 507 (9th Cir. 2010) (explaining that “to permit the

2     petitioner’s conviction to stand on the basis of . . . false material evidence violated his

3     constitutional rights”).

4            This claim is based on a single response made by Sobrejuanite: she did not

5     change the vehicle’s registration until the fall of 2010 “[b]ecause [she] ha[d] to file a

6     bankruptcy and [her] attorney said [she could] not put it in [her] name yet until the

7     bankruptcy [was] done.” (ECF No. 11-2 at 204-05.) Although Christine Owen declared

8     that she did not advise Sobrejuanite to wait to transfer the title, it is not clear that

9     Sobrejuanite’s foregoing testimony was actually false in violation of Napue. Rather,

10    Sobrejuanite may have simply misunderstood her bankruptcy attorney’s advice.

11    Moreover, Harsh fails to demonstrate that this single testimonial statement was material.

12    See Hayes v. Brown, 399 F.3d 972, 984 (9th Cir. 2005) (explaining that a Napue

13    violation claim will succeed when “(1) the testimony (or evidence) was actually false, (2)

14    the prosecution knew or should have known that the testimony was actually false, and

15    (3) the false testimony was material” (internal quotation marks and alternation omitted).).

16    Sobrejuanite testified consistently that she owned the Toyota Tercel, and the basis of

17    her postponement in changing the vehicle’s registration did not alter that ownership

18    status at the time of the theft. Ground 6(3) is not substantial and is denied as being

19    procedurally defaulted. See Martinez, 566 U.S. at 14.

20                               2. Ground 6(8)

21           In Ground 6(8), Harsh alleges that his trial counsel failed to move for a new trial

22    or resentencing based on judicial bias. (ECF No. 22 at 37.) Harsh elaborates that the

23    state district court judge improperly intervened in the plea-bargaining process,

24    attempted to coerce Harsh into pleading guilty, threatened a life sentence, punished him

25    for going to trial, and failed to consider mitigating factors at sentencing. (ECF No. 66 at

26    70.) Harsh explains that the judge had a reputation at the time of Harsh’s trial for

27    improperly participating in plea negotiations, which should have alerted Harsh’s trial

28    counsel of the judge’s improper actions. (Id. at 70-71 (citing Burton v. State, 56639, 2012


                                                  30
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 31 of 38



1     WL 988053 (Nev. 2012); Perez v. State, Case No. 60743, 2013 WL 597790 (Nev. 2013);

2     Black v. State, Case No. 63880, 2014 WL 1424587 (Nev. 2014).)

3            Before the prospective jury panel was brought into the courtroom on the first

4     morning of trial, Harsh’s trial counsel informed the state district court that Harsh had

5     rejected the State’s plea offer. (ECF No. 11-2 at 5.) The state district court judge

6     responded, in part, that “[h]e told him how tough of a sentencer I was.” (Id.) Later, the

7     judge asked Harsh if he wanted to speak with his trial counsel again about any plea

8     negotiation, informing Harsh that he was “looking at life” and that he “should listen to

9     [his] attorney. [His] attorney practices in this department a lot. She’s a good lawyer and

10    [he] probably should listen to her. She knows that [the judge is] a hard sentencer.” (Id.

11    at 17-18.) Following a pause in the proceedings, the judge then informed Harsh of the

12    following: “[your trial counsel] will probably tell you that I will follow the recommendation

13    that she and the DA work out. But she’ll probably also tell you that there’s a substantial

14    likelihood if you’re convicted that you’re going to go to prison for life.” (Id. at 19.)

15    Following another pause in the proceedings, the judge stated that if Harsh took a “five-

16    year [plea deal], [he would] probably do three, four [years],” but if he did not take the

17    plea deal, he was “going probably [to] do life without.” (Id. at 22.) When Harsh failed to

18    respond, the judge brought the jury in to start the trial. (Id.) At Harsh’s sentencing

19    hearing, the State requested that the state district court “sentence [Harsh] under the

20    maximum amount under th[e small habitual] statute.” (ECF No. 11-6 at 6.) The court

21    sentenced Harsh “to 120 months to life on a large habitual criminal.” (Id. at 13.)

22           The Nevada Supreme Court has adopted “a bright-line rule prohibiting any

23    judicial participation in the plea negotiation process with one exception: the judge may

24    indicate whether he or she is inclined to accept a sentencing recommendation of the

25    parties.” Cripps v. State, 122 Nev. 764, 772-73, 137 P.3d 1187, 1192-93 (2006). The

26    state district court’s comments prior to the commencement of Harsh’s trial treaded on

27    the line of crossing into improper territory based on Cripps. However, it appears that the

28    court was merely warning Harsh of its sentencing practices and of the reality Harsh


                                                   31
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 32 of 38



1     faced: a possible life sentence if he was convicted. Moreover, there was no indication

2     at Harsh’s sentencing hearing that the court sentenced Harsh to life in prison based on

3     his refusal to plead guilty. Contrarily, the court implied that the basis of its sentence was

4     that Harsh “planned [his crime] out very much, this wasn’t a crime of convenience.” (ECF

5     No. 11-6 at 13 (explaining it “was waiting for an explanation about the . . . credit card

6     scanner that was found in his car when he was pulled over in a stolen vehicle”).)

7     Accordingly, Harsh fails to demonstrate that his trial counsel was deficient for not moving

8     for a new trial or new sentencing judge due to judicial bias. See Strickland, 466 U.S. at

9     688. Ground 6(8) is not substantial and is denied as being procedurally defaulted. See

10    Martinez, 566 U.S. at 14.

11                             3. Ground 6(9)

12           In Ground 6(9), Harsh alleges that his trial counsel failed to object to Jury

13    Instruction No. 7 because it improperly relieved the State of its burden to prove that

14    Harsh knew or had reason to know the stolen nature of the car. (ECF No. 22 at 39.) Jury

15    Instruction No. 7 provided, “[a] person may be found guilty of [p]ossession of [s]tolen

16    [v]ehicle where the circumstances are such as to put a reasonable person on notice as

17    to the stolen nature of the vehicle he possessed.” (ECF No. 11-3 at 8.)

18           While Jury Instruction No. 7’s language does not match the language from the

19    possession of a stolen vehicle statute, see NRS § 205.273(1)(b) (“A person commits an

20    offense involving a stolen vehicle if the person . . . [h]as in his or her possession a motor

21    vehicle which the person knows or has reason to believe has been stolen.”), the

22    language in Jury Instruction No. 7 appears to have come from Nevada’s caselaw on

23    possession of stolen property generally. See Gray v. State, 100 Nev. 556, 558, 688 P.2d

24    313, 314 (1984) (holding “that a person may be found guilty of possession of stolen

25    property in Nevada where the circumstances are such as to put a reasonable person on

26    notice as to the stolen nature of the goods he possessed”). Moreover, Jury Instruction

27    No. 5 mirrors the statutory language of NRS § 205.273(1)(b). (See ECF No. 11-3 at 6

28    (providing that “[a]ny person who has in his possession any motor vehicle which he


                                                   32
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 33 of 38



1     knows or has reason to believe has been stolen is guilty of [p]ossession of [s]tolen

2     [v]ehicle”).) For these reasons, Harsh fails to demonstrate that his trial counsel was

3     deficient for not objecting to Jury Instruction No. 7 or that the state district court would

4     have granted a request to remove it. See Strickland, 466 U.S. at 688, 694. Ground 6(9)

5     is not substantial and is denied as being procedurally defaulted. See Martinez, 566 U.S.

6     at 14.

7                               4. Ground 6(10)

8              In Ground 6(10), Harsh alleges that his trial counsel failed to move to strike seven

9     jurors—namely, Paul Robinson, Sandra Pizano, Rachel Hoer, Michael Hale, Amy

10    Spero, Diane Estrada, and Chrystal Harry—and failed to move for a new trial due to the

11    lack of an impartial jury. (ECF No. 22 at 41.) This Court will address each of these jurors

12    and their voir dire comments in turn.

13             First, Paul Robinson stated that he was both a victim of, and accused of a crime,

14    explaining that he was “[s]tuck up at gunpoint back East about seven years ago” and

15    had “a DUI charge that’s pending.” (ECF No. 11-2 at 44.) Robinson stated that those

16    experiences “[s]omewhat” prejudiced him because, “in [his] opinion, most people that

17    are accused of a crime are usually guilty.” (Id. at 45.) When the state district court asked,

18    “if the State doesn’t prove the elements of the crime, you would find him not guilty,”

19    Robinson responded, “[y]eah, that’s correct.” (Id.) Robinson also stated that he would

20    be fair to both sides. (Id.) When questioned by the State, Robinson stated that he

21    believed law enforcement officers “could be very belligerent, they could be very

22    disrespectful, not answer your questions, not want to know, not want to give you the

23    time of day.” (Id. at 47.) However, “despite . . . some of [his] feelings towards the officers,”

24    Robinson stated that he “could look at all the evidence in this case and be fair to both

25    the Defendant and the State.” (Id. at 48.)

26             Second, Sandra Pizano stated that her husband, with whom she had separated,

27    “[b]roke in [her] house, [and] stole [her] car.” (ECF No. 11-2 at 57, 60.) Pizano

28    understood that “the State would have to present evidence beyond a reasonable doubt


                                                     33
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 34 of 38



1     to find [Harsh] guilty” and stated that she would not have “any problems returning a not

2     guilty verdict” if “the State fail[ed] to present enough evidence to find him guilty.” (Id. at

3     66.) Similarly, Amy Spero and Diane Estrada also both reported that they had a vehicle

4     stolen from them. (Id. at 74-75, 102-03.) Spero stated that there was nothing about that

5     experience that she would hold against either party and reported that she could be a fair

6     and impartial juror. (Id. at 75, 78.) And Estrada maintained that she would not hold her

7     experience against Harsh and would be fair and impartial. (Id. at 102-03.)

8            Next, Rachel Hoer explained that her house had “been robbed three times” and

9     her car had “been broken into.” (ECF No. 11-2 at 187-88.) Hoer stated that there was

10    no reason she would not be unfair and impartial to both parties. (Id. at 188.) When

11    Harsh’s trial counsel asked Hoer if she would “give more weight to the testimony of a

12    police officer than a lay witness,” she said, “I don’t think I’d give more weight, but I would

13    - - like I’d respect their - - what they’d have to say.” (Id. at 189.) Harsh’s trial counsel

14    questioned Hoer further, asking if she believed a police officer’s testimony was “more

15    credible than another person’s testimony.” (Id.) Hoer responded in the negative. (Id.)

16    Likewise, Chrystal Harry also had her vehicle broken into and reported that she could

17    be fair and impartial to both parties. (Id. at 147-48.)

18           Finally, Michael Hale stated that he “had several cars broken into and [his] wife’s

19    had [sic] a car broken into and stolen.” (ECF No. 11-2 at 190-91.) Hale thought he “would

20    be fair and impartial,” but he acknowledged that Harsh’s case “hit [him] close . . .

21    because it was something that happened in [his] life.” (Id. at 191.) When he was

22    questioned further by Harsh’s trial counsel, Hale explained that he was upset at how the

23    police responded to the theft of his wife’s car, not that the car was stolen. (Id. at 194.)

24           Harsh fails to demonstrate that his trial counsel acted deficiently in not moving to

25    strike these jurors and not moving for a new trial based on the alleged impartial jury.

26    See Strickland, 466 U.S. at 688. Although these jurors were the victims of crimes—and

27    in fact, most of them were victims of crimes regarding their vehicles—all the jurors

28    reported that they would be fair and impartial. As such, Harsh fails to demonstrate that


                                                    34
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 35 of 38



1     his trial counsel had a reasonable basis to challenge them for cause. See Irvin v. Dowd,

2     366 U.S. 717, 722 (1961) (“[T]he right to jury trial guarantees to the criminally accused

3     a fair trial by a panel of impartial, ‘indifferent’ jurors.”); Smith v. Phillips, 455 U.S. 209,

4     217 (1982) (“Due process means a jury capable and willing to decide the case solely on

5     the evidence before it.”). Moreover, two of the jurors—Robinson and Hale—

6     acknowledged negative feelings towards law enforcement. These feelings may have

7     been beneficial to Harsh such that attempting to challenge them for cause may have

8     been detrimental to Harsh. Accordingly, Ground 6(10) is not substantial and is denied

9     as being procedurally defaulted. See Martinez, 566 U.S. at 14.

10                             5. Grounds 6(11) and 6(12)

11           In Ground 6(11), Harsh alleges that his trial counsel failed to challenge the

12    possession of Nevada’s burglary tools statute as unconstitutionally vague where, as in

13    his case, a person can be convicted for possessing common work tools. (ECF No. 22 at

14    44-46.) And in Ground 6(12), Harsh alleges that his trial counsel failed to object to the

15    State’s closing argument regarding the elements of the crime of possession of burglary

16    tools. (Id. at 46.) Respondents argue that this Court lacks jurisdiction to consider these

17    two grounds because Harsh completed his sentence for his possession of burglary tools

18    conviction before filing his instant federal petition. (ECF No. 62 at 30-31.) The Court

19    agrees.

20           The federal habeas statute gives this Court jurisdiction to entertain petitions for

21    habeas relief only from persons who are “in custody pursuant to the judgment of a State

22    court only on the ground that he [or she] is in custody in violation of the Constitution or

23    laws or treaties of the United States.” 28 U.S.C. § 2254(a). The United States Supreme

24    Court has “interpreted th[is] statutory language as requiring that the habeas petitioner

25    be ‘in custody’ under the conviction or sentence under attack at the time his petition is

26    filed.” Maleng v. Cook, 490 U.S. 488, 490-91 (1989). And, the Supreme Court has “never

27    held . . . that a habeas petitioner may be ‘in custody’ under a conviction when the

28    sentence imposed for that conviction has fully expired at the time his petition is filed.” Id.


                                                    35
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 36 of 38



1     at 491 (emphasis in original) (explaining that “[w]hile [it has] very liberally construed the

2     ‘in custody’ requirement for purposes of federal habeas, [it has] never extended it to the

3     situation where a habeas petitioner suffers no present restraint from a conviction”).

4            On September 27, 2011, Harsh was sentenced to 12 months in the Clark County

5     Detention Center for his possession of burglary tools conviction, a gross misdemeanor.

6     (ECF No. 11-7 at 3.) This sentence was ordered to run concurrently with his felony

7     conviction for possession of a stolen vehicle, which was adjudged under Nevada’s large

8     habitual criminal statute. (Id.) Harsh’s federal habeas corpus petition was not filed until

9     nearly six years later in 2017 (see ECF No. 6), after his 12-month sentence for his

10    possession of burglary tools had fully expired. Thus, the Court dismisses Grounds 6(11)

11    and 6(12) based on a lack of jurisdiction. See Maleng, 490 U.S. 488, 490-91.8

12    ///

13

14           8Even if this Court had jurisdiction, Harsh fails to demonstrate that Nevada’s statute
      on possession of burglary tools was unconstitutionally vague or that the State’s closing
15    argument regarding the elements of the crime of possession of burglary tools was
      improper. Therefore, Grounds 6(11) and 6(12) are not substantial and are alternatively
16
      denied as being procedurally defaulted. See Martinez, 566 U.S. at 14.
17            First, NRS § 205.080 provides that “[e]very person who . . . has in his or her
18    possession . . . any . . . tool, . . . designed or commonly used for the commission of
      burglary, . . . shall be guilty of a gross misdemeanor.” Harsh fails to demonstrate that this
19    statute failed to give “fair notice of the conduct it punishes” or invited “arbitrary
      enforcement.” Johnson v. United States, 135 S.Ct. 2551, 2556 (2015); see also Giaccio
20    v. Pennsylvania, 382 U.S. 399, 402-03 (1966) (“It is established that a law fails to meet
      the requirements of the Due Process Clause if it is so vague and standardless that it
21    leaves the public uncertain as to the conduct it prohibits or leaves judges and jurors free
22    to decide, without any legal fixed standards, what is prohibited and what is not in each
      particular case.”). As such, Harsh fails to demonstrate that his trial counsel was deficient
23    for not challenging the statute. See Strickland, 466 U.S. at 688.

24            Second, Harsh takes issue with the State’s closing argument that “[i]n terms of the
      burglary tools,” the jury did not need to agree that Harsh “used [the tools] in a criminal
25    nature,” but, instead, just needed to agree “whether or not based upon the circumstances
      and the testimony in evidence that these items are commonly used in commission of a
26    crime.” (ECF No. 23-3 at 83.) Even if Harsh’s trial counsel was deficient for not objecting
      to this comment, which is far from clear, Harsh fails to demonstrate prejudice, see
27
      Strickland, 466 U.S. at 694, because the jury was accurately instructed regarding NRS §
28    205.080. (See ECF No. 11-3 at 10.)


                                                   36
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 37 of 38



1                             6. Ground 6(13)

2            In Ground 6(13), Harsh alleges that his trial counsel failed to move for a judgment

3     of acquittal on both counts—possession of a stolen vehicle and possession of burglary

4     tools—pursuant to NRS § 175.381. (ECF No. 22 at 47.) NRS § 175.381(2) provides that

5     “[t]he court may, on a motion of a defendant[,] . . . set aside the verdict and enter a

6     judgment of acquittal if the evidence is insufficient to sustain a conviction.” Because a

7     motion filed under NRS § 175.381(2) would have been unfruitful, Harsh fails to

8     demonstrate deficiency or prejudice. See Strickland, 466 U.S. at 688, 694. Indeed, as

9     was discussed in Ground 4, the State presented sufficient evidence to support Harsh’s

10    conviction for possession of a stolen vehicle. And, regarding the possession of burglary

11    tools conviction, Officer Ditmar testified that he found the following items in the Toyota

12    Tercel after Harsh exited the vehicle: a shaved “Hyundai key in the ignition,” numerous

13    keys on the passenger front seat, a flathead screwdriver, and a Leatherman multi-tool,

14    which, according to Ditmar, is “another tool that’s often used by car thieves.” (ECF No.

15    23-3 at 13, 19.) This evidence was sufficient to support Harsh’s possession of burglary

16    tools conviction. See NRS § 205.080. Ground 6(13) is not substantial and is denied as

17    being procedurally defaulted. See Martinez, 566 U.S. at 14.9

18    V.     CERTIFICATE OF APPEALABILITY

19           This is a final order adverse to Petitioner Thomas Harsh. Rule 11 of the Rules

20    Governing Section 2254 Cases requires the Court to issue or deny a certificate of

21    appealability (“COA”). Therefore, the Court has sua sponte evaluated the claims within

22    the Petition for suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v.

23    Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002). Pursuant to 28 U.S.C. § 2253(c)(2), a

24

25           9Harsh requests that this Court “[c]onduct an evidentiary hearing at which proof
      may be offered concerning the allegations in [his] amended petition and any defenses
26    that may be raised by respondents.” (ECF No. 22 at 51.) Harsh fails to explain what
      evidence would be presented at an evidentiary hearing. Moreover, this Court has already
27    determined that Harsh is not entitled to relief, and neither further factual development nor
28    any evidence that may be proffered at an evidentiary hearing would affect this Court’s
      reasons for denying relief. As such, Harsh’s request for an evidentiary hearing is denied.

                                                  37
     Case 2:17-cv-02069-MMD-NJK Document 70 Filed 07/29/21 Page 38 of 38



1     COA may issue only when the petitioner “has made a substantial showing of the denial

2     of a constitutional right.” With respect to claims rejected on the merits, a petitioner “must

3     demonstrate that reasonable jurists would find the district court’s assessment of the

4     constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

5     (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). For procedural rulings, a COA

6     will issue only if reasonable jurists could debate (1) whether the petition states a valid

7     claim of the denial of a constitutional right and (2) whether the court's procedural ruling

8     was correct. Id. Applying these standards, the Court finds that a certificate of appealability

9     is unwarranted.

10     VI.    CONCLUSION

11           It is therefore ordered that the petition for a writ of habeas corpus pursuant to 28

12    U.S.C. § 2254 (ECF No. 22) is granted as to Ground 3. Harsh will be released from parole

13    within 60 days unless the Respondents file in this action, within that 60-day period, a

14    written notice of election to retry Harsh, and the State thereafter, within 180 days after the

15    filing of that notice, commences proceedings toward the retrial. Any party may request a

16    reasonable modification of the time limits set forth in this paragraph.

17           The judgment in this action will be stayed pending the conclusion of any appellate

18    or certiorari review in the Ninth Circuit Court of Appeals or the United States Supreme

19    Court, or the expiration of the time for seeking such appellate or certiorari review,

20    whichever occurs later.

21           It is further ordered that a certificate of appealability is denied as to Harsh’s

22    remaining grounds.

23           The Clerk of Court is directed to enter judgment accordingly.

24           DATED THIS 29th Day of July 2021.

25

26
27                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28


                                                   38
